PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant, an inmate at the Mount Olive Correctional Complex, seeks compensation for lost wages in the amount of $28.62. On August 27,2007, claimant was injured while performing work-related duties and asserts that respondent has a duty to pay inmate workers for lost wages when they are injured on the job.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court makes an award to the claimant herein in the amount of $28.62.